Name: Commission Delegated Directive (EU) 2017/1010 of 13 March 2017 amending, for the purposes of adapting to technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead in bearing shells and bushes for certain refrigerant-containing compressors (Text with EEA relevance. )
 Type: Directive_DEL
 Subject Matter: electronics and electrical engineering;  technology and technical regulations;  marketing;  iron, steel and other metal industries
 Date Published: 2017-06-16

 16.6.2017 EN Official Journal of the European Union L 153/23 COMMISSION DELEGATED DIRECTIVE (EU) 2017/1010 of 13 March 2017 amending, for the purposes of adapting to technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead in bearing shells and bushes for certain refrigerant-containing compressors (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(a) thereof, Whereas: (1) Directive 2011/65/EU prohibits the use of lead in electrical and electronic equipment placed on the market. (2) Lead is used in bearings of refrigerant compressors hermetically sealed to prevent leakage of the refrigerant. Lead provides low friction in the bearing by acting as a solid lubricant in case of inadequate lubrication. (3) Though lead-free bearings are viable, they still cannot reliably substitute lead bearings for the refrigerant-containing compressors with a stated electrical power input of 9 kW or lower. (4) Lead in bearing shells and bushes for refrigerant-containing hermetic scroll compressors with a stated electrical power input equal or below 9 kW for heating, ventilation, air conditioning and refrigeration (HVACR) applications should therefore be exempted until 21 July 2019. In view of the innovation cycles for HVACR applications, the duration of this exemption is unlikely to have adverse impacts on innovation. (5) Directive 2011/65/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2011/65/EU is amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 6 July 2018 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 6 July 2018. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 174, 1.7.2011, p. 88. ANNEX In Annex III to Directive 2011/65/EU, point 9(b) is replaced by the following: 9(b) Lead in bearing shells and bushes for refrigerant-containing compressors for heating, ventilation, air conditioning and refrigeration (HVACR) applications Applies to categories 8, 9 and 11; expires on:  21 July 2023 for category 8 in vitro diagnostic medical devices,  21 July 2024 for category 9 industrial monitoring and control instruments and for category 11,  21 July 2021 for other subcategories of categories 8 and 9. 9(b)-(I) Lead in bearing shells and bushes for refrigerant-containing hermetic scroll compressors with a stated electrical power input equal or below 9 kW for heating, ventilation, air conditioning and refrigeration (HVACR) applications Applies to category 1; expires on 21 July 2019.